                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Steven Fisher, and Access 4 All, Inc.,            MEMORANDUM DECISION AND
                                                   ORDER DENYING MOTION TO COMPEL
                        Plaintiff,                 AND IMPOSE SANCTIONS
 v.
                                                   Case No. 2:19-cv-158 TC
 Urban Salt Lake Hotel Company, LLC,,
                                                   District Judge Tena Cambell
                        Defendant.
                                                   Magistrate Judge Dustin B. Pead

       This matter is referred to the undersigned in accordance with 28 U.S.C. § 636(b)(1)(A)

from District Judge Tena Campbell. (ECF No. 23.) Before the court is Plaintiff’s Motion to

Compel responses to discovery and allow a Rule 34 Inspection. (ECF No. 28.) Plaintiff also

seeks sanctions as part of the motion. The court has reviewed the motion and the response filed

by Defendant. Upon doing so, the court decides the matter without oral argument. See DUCivR

7-1(f) (2019).

       This case is brought under the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

Defendant owns the DoubleTree Suites by Hilton Hotel in Salt Lake City, Utah. Plaintiff claims

he has suffered and will continue to suffer “direct and indirect injury as a result of Defendants

discrimination” for a failure to comply with the requirements of the ADA. (ECF No. 2 p. 2.)

Among the things Plaintiff takes issue with are alleged violations with parking requirements,

entrances, access to common areas and goods and services, maintenance, and access to

guestroom areas. (ECF No. 2 p. 4-8.)

       Plaintiff scheduled an inspection on August 21, 2019, without consulting Defendant. The

inspection did not go forward due to disagreements. Plaintiff unilaterally scheduled another

inspection date and it also did not occur as the parties disagreed about the scope of inspection.
Plaintiff has also served discovery requests that were not responded to due to disagreements

regarding their scope.

       The court is concerned by the lack of cooperation by Plaintiff’s counsel as demonstrated

in the email correspondence attached to Defendant’s opposition. It appears that the parties were

pursuing settlement options, yet, counsel for Plaintiff failed to respond to the proposed

settlement agreement.

       Additionally, based on the correspondence, Plaintiff’s motion looks to be a strong-arm

litigation tactic to force an inspection date and is void of any sense of cooperation. Local Rule

37-1, which governs short form discovery motions such as the instant one, provides that the

motion “must include a certification that the parties made reasonable efforts to reach agreement

on the disputed matters and recite the date, time, and place of such consultation and the names of

all participating parties or attorneys.” The certification here is deficient and the record

demonstrates that Plaintiff’s counsel failed to seek any type of meaningful meet and confer prior

to filing the current motion. Plaintiff’s counsel’s conduct appears so egregious, in fact, that

Defense counsel seeks sanctions for having to respond to the instant motion. The court will not

grant Defendant’s request for sanctions at this time, however, further similar conduct by

Plaintiff’s counsel may warrant sanctions. See Peters, 151 Fed. Appx. 549, 550 (affirming

district court’s award of attorney fees to the defendants because of plaintiff’s actions).

       Because Plaintiff failed to meaningfully meet and confer the court will not address the

outstanding discovery requests. The court, however, has reviewed the Rule 34 request for entry

of inspection, see Exhibit A to Plaintiff’s Motion, ECF No. 28-1, through the lens of the

Complaint. The court agrees with Defendant that under the principles set forth by this court in

Ford v. Jalisco Mkt., LLC, 2:16-cv-619-CW, 2017 WL 4621612, at *7 (D. Utah Oct. 13, 2017),




                                                   2
it is overbroad. See also, Peters v. Winco Foods, Inc., 151 Fed. Appx. 549, 580 (9th Cir. 2005)

(limiting Rule 34 inspection to specific barriers to access alleged in the complaint alleging

violations of ADA); Harty v. SRA/Palm Trails Plaza, 755 F.Supp.2d 1215 (S.D. Fla. 2010)

(same); Macort v. Goodwill Industries-Manasota, 220 F.R.D. 377 (M.D. Fla. 2003) (same);

Duldao v. Target Corp., No. 8:11-cv-02446VMC-AEP, 2012 WL 6008484 (“Duldao does not

have standing to challenge any access barriers beyond those specified in paragraph 15 of the

Amended Complaint.”). The parties, and specifically Plaintiff in this instance, should have

sought to narrow those inspection requests prior to filing any motion with the court.

       Accordingly, Plaintiff’s motion is DENIED and any further motions brought to the court

must comply with the meet and confer requirements found in the rules.



                 DATED this 8 January 2020.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 3
